       Case 3:18-cv-03748-JCS Document 404 Filed 06/09/21 Page 1 of 1



                      UNITED STATES COURT OF APPEALS                     FILED
                                FOR THE NINTH CIRCUIT                     JUN 8 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
In re: TATYANA EVGENIEVNA                         No.   21-71004
DREVALEVA.
______________________________                    D.C. No. 3:18-cv-03748-JCS
                                                  Northern District of California,
TATYANA EVGENIEVNA DREVALEVA,                     San Francisco

                  Petitioner,                     ORDER

 v.

UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF
CALIFORNIA, SAN FRANCISCO,

                  Respondent,

U.S. DEPARTMENT OF VETERANS
AFFAIRS; et al.,

                  Real Parties in Interest.

Before: SILVERMAN, NGUYEN, and R. NELSON, Circuit Judges.

      Petitioner has not demonstrated that this case warrants the intervention of

this court by means of the extraordinary remedy of mandamus. See Bauman v.

U.S. Dist. Court, 557 F.2d 650 (9th Cir. 1977). Accordingly, the petition is denied.

      Petitioner’s motion to proceed in forma pauperis (Docket Entry No. 2) is

denied as moot.

      No further filings will be accepted in this closed case.

      DENIED.
